7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Alfred CONGDON, Plaintiff-Appellant,v.TONI BAIR;  Raymond M. Muncy;  D. R. Lawson;  Sam Shaw, JR.;Lieutenant J. Green;  Sargeant Blackwell;  CurtisMizzell;  Gail Kafka;  Charles Davis;M. Ivey;  Corporal Adkins,Defendants-Appellees.
No. 90-6684.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 7, 1991.Decided:  October 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
William Alfred Congdon, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for Appellees.
E.D.V.A.
AFFIRMED
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:

OPINION

1
William Alfred Congdon appeals from the district court's order denying relief under 42 U.S.C. § 1983.  Our review of the record and the district court's opinion discloses that his appeal is without merit.*  Accordingly, we deny the motion for order of transfer or release and affirm on the reasoning of the district court.  Congdon v. Bair, CA-901553-N (E.D. Va.  Oct. 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that while Congdon did not receive the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), any error was harmless since Congdon failed to assert the violation of any constitutional right